Exhibit 10.18
 


EMPLOYMENT AGREEMENT




EMPLOYMENT AGREEMENT made as of the 1st day of August, 2009 between CryoPort,
Inc. ("Company"), a Nevada corporation, with executive offices at 20382 Barents
Sea Circle, Lake Forest, California 92630, and Larry G. Stambaugh ("Executive"),
with offices at 645 Front Street, #314, San Diego, California 92101.


RECITALS


WHEREAS, the Company wishes to retain the Executive as Chairman of the Board of
Directors, President and Chief Executive Officer of the Company; and


WHEREAS, the Executive wishes to continue in such positions, all on the terms
and conditions set forth in this Agreement;


NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the Company and the Executive agree as follows:




AGREEEMENT


1.           Term of Agreement.  This Agreement shall commence on August 1, 2009
and shall continue in effect until Executive’s employment is terminated by
Company or Executive ("Term") as hereinafter provided.


2.           Position and Duties.  Except as may otherwise be agreed upon
between the Company and the Executive, the Company agrees to employ the
Executive, and the Executive agrees to serve the Company, as Chairman of the
Board of Directors, President and Chief Executive Officer.  The Executive shall
render such services to the Company as are customary for such positions and
perform all other services incident thereto.  The Executive shall abide by all
Company policies and procedures. At all times, the Executive shall report
directly to the Board of Directors of the Company.  The Executive shall devote
substantially all of his working time and efforts to the business and affairs of
the Company, except for time spent for service on the boards of directors of
other corporations, vacations as defined in 4.2 below and by Company policy and
civic and charitable activities, and shall represent the Company within its
industry.


3.           Place of Performance.  In connection with his employment by the
Company, the Executive shall, except as the Executive may otherwise agree,
perform his principal activities from offices located in Lake Forest and San
Diego, California, subject to travel reasonably required for the Company's
business.




 
 

--------------------------------------------------------------------------------

 






4.           Compensation and Related Matters.


4.1           Base Salary.  During the term, the Company shall pay to the
Executive, in equal installments not less often than twice per month, a base
salary of not less than $360,000.00 per year and such base salary shall be
subject to increase from time to time based upon recommendations from the
Compensation Committee to the Board of Directors.  All amounts payable to the
Executive pursuant to this Agreement shall be paid subject to such reporting and
withholding requirements, if any, as may be imposed by applicable law and
applicable Company policy.


4.2           Vacations and Sick Days.   The Executive shall be eligible for
twenty-five (25) days paid time off days a year and administered in accordance
with Company vacation and sick leave policy.


4.3           Incentive Compensation.


a.           The Executive shall be eligible to receive incentive payments
pursuant to a plan to be prepared by the Company's Board of Directors with the
Executive's participation ("Incentive Plan").  The parties shall endeavor to
establish the initial Incentive Plan at the earliest practicable time.  The
Incentive Plan shall provide that, assuming satisfaction of the performance
criteria to be set forth in the Incentive Plan, the Executive shall be eligible
to earn and receive an annual incentive with respect to each of the Company's
fiscal years during the Term in an amount up to 60% of the Executive's then
current annualized base salary hereunder, such incentive to be payable within
five (5) business days following the completion of an audit of the Company’s
financial statements for the fiscal year to which the incentive relates by its
independent public accountant.  The incentive will be based upon the annualized
base salary for the year in which the incentive applies.


b.           In the event that the Company, during the period commencing
effective as of March 30, 2009 and continuing to the last day of the Term,
raises an aggregate of $5,000,000 pursuant to equity and/or convertible debt
financings, then Executive shall be entitled to receive a onetime incentive
payment in the amount of $125,000.


4.4           Benefit Plans and Arrangement.  The Executive shall be entitled to
participate in and receive benefits under the Company's employee benefit plans
and arrangements in effect during the Term.  The Company shall pay the cost of
the Executive's health insurance coverage in accordance with the Company's plans
and policies during the Term, notwithstanding anything to the contrary in such
plans and policies.


4.5           Perquisites.  During the Term, the Executive shall be entitled to
receive fringe benefits ordinarily and customarily provided by the Company to
its senior officers.


 
-2-

--------------------------------------------------------------------------------

 




4.6           Expenses.  The Company shall reimburse the Executive for all
normal out-of-pocket expenses related to the Company's business actually paid or
incurred by him in the performance of his services under this Agreement in
accordance with the Company’s business expense reimburse policy.


4.7           Option Grant.  In addition to the previously awarded warrant for
500,000 shares Common Stock issued to Executive on December 10, 2008, on October
1, 2009, or sooner if permitted by debt restrictions, Executive will become
entitled to receive, and the Company's Board of Directors will award to
Executive, an incentive stock option to acquire 670,000 shares of Common Stock
of the Company at the greater of the per share fair market value of such Common
Stock or the current price allowable under Convertible Debenture Agreements
(“Debentures”) entered into by the Company on September 27, 2007 and May 30,
2008, or if the Debentures are no longer in force and effect, at the per share
fair market value of Common Stock such stock on the date of the grant.  The
right to exercise the stock option will vest as to 33⅓% of the underlying shares
of Common Stock upon grant, with the remaining underlying shares vesting in
equal installments on the first and second anniversary of the grant date.


5.           Termination.  The Executive's employment hereunder may be
terminated under the following circumstances (without impairing the Executive's
rights under benefit plans and arrangements and the Company's policies and
procedures):


5.1           By the Company Without Cause. The Company may terminate the
Executive’s employment without “cause” (as hereinafter defined) at any time by
delivering to Executive written notice of its election to terminate his
employment not less than sixty (60) days prior to the effective date of such
termination.


5.2           Termination Upon Death or Permanent Disability.  Executive’s
employment shall automatically terminate upon the death or permanent disability
of Executive.  For purposes of this Agreement, "permanent disability" shall mean
the inability to perform services hereunder for a period of six consecutive
months.


5.3           Termination by Company for Cause.  The Company shall have the
option to terminate Executive’s employment for “cause” in the event that
Executive (a) pleads guilty to or is convicted of a felony, (b) engages in
grossly negligent conduct or willful misconduct in connection with the execution
of his duties hereunder which materially and adversely affects the Company after
written notice by the Company to the Executive of the specific acts that form
the basis for the termination, and (c) materially fails to perform his duties
hereunder, provided the nonperformance continues uncorrected for a period of
thirty days after written notice thereof by the Company to the Executive
specifically identifying the manner in which the Company believes the Executive
has not performed his duties.  For purposes of this Section 5.3, no act, or
failure to act, on the Executive's part shall be considered "willful" unless
done, or omitted to be done, by him not in good faith and without reasonable
belief that his act or omission was in the best interests of the Company.


 
-3-

--------------------------------------------------------------------------------

 




5.4           Severance and Health Insurance.  If the Company terminates
Executive's employment other than for cause pursuant to Section 5.3 or Executive
terminates his employment pursuant to Section 5.5, then, upon execution of a
general release substantially in the form of the attached Exhibit A, Executive,
in lieu of all other remedies and as liquidated damages, shall be entitled to
receive a severance payment equal to (i) six (6) months’ base salary, if such
termination occurs during the first twelve months of employment, or (ii) twelve
(12) months’ base salary if such termination occurs following the first twelve
months of employment, and, in either instance, health care insurance coverage
for one year.


5.5           Constructive Discharge.  Any significant reduction or adverse
change in the nature or scope of the Executive's authority, duties, status or
position contemplated by Section 2 hereof, including an the Company’s relocation
of his place of employment by more than 50 miles from its current location, or a
reduction of the base salary and/or benefits of the Executive from those
provided for in Section 4 hereof as they may from time to time be in effect,
will be the basis for the Executive's termination of this Agreement by giving at
least sixty (60) days prior notice to the Company and in such event the
termination will be treated as a termination by the Company without cause under
Section 5.3.


5.6           Benefits Upon Termination for Cause or Voluntary Termination by
Executive.  In the event the Company properly terminates Executive's employment
under this Agreement for cause pursuant to Section 5.3 or Executive voluntary
resigns from his employment during the Term:


a.           all salary shall be prorated as of the date of termination and such
prorated amount shall be paid to Executive;


b.           all warrants or stock options granted to Executive shall be
governed by the instruments granting such rights; and


c.           the Company shall (i) make such other and further payment to
Executive, his designated beneficiaries and his dependents as may be provided
pursuant to the terms of any employee benefit plan and other compensation plans,
programs and structures, or fringe benefit programs in which Executive is a
participant at the time of the termination of his employment with the Company
and (ii) promptly reimburse the Executive for any then unreimbursed
out-of-pocket expenses pursuant to Section 4.6.


6.           Consulting Agreement.   Upon the signing of this Agreement, the
Consulting Agreement entered into between the Company and Executive in December
of 2008 shall terminate by agreement of the Parties.


 
-4-

--------------------------------------------------------------------------------

 




7.           Solicitation of Employees Prohibited.  During Executive’s
employment and for one year following the termination of Executive’s employment,
Executive shall not, directly or indirectly ask, solicit or encourage any
employee(s) of Employer to leave their employment with Employer.  Executive
further agrees that he shall make any subsequent employer aware of this
non-solicitation obligation.


8.           Arbitration.   Executive and the Company agree that all disputes
arising out of or concerning the terms of this Agreement or concerning or
arising out of Executive’s employment or termination of Executive’s employment
with the Company will be subject solely to binding arbitration. The arbitrator
selection and conduct of the arbitration will be pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. This means that a
neutral arbitrator or arbitrators will resolve any disputes and that by entering
into this Arbitration Agreement the parties knowingly and voluntarily waive
their rights to a jury trial. The place of the arbitration shall be in Orange
County, California and judgment on the award may be entered in any court having
jurisdiction thereof. The arbitrator or arbitrators are empowered to determine
any and all claims either party may have falling under the first sentence of the
Section 7, including all statutory claims; such statutory claims include, but
are not limited to, any claims arising out of the Fair Employment and Housing
Act (Government Code 12900 et seq.), the Americans With Disabilities Act of 1990
(42 U.S.C. 12101 et seq.), the Family and Medical Leave Act (29 U.S.C. 2601 et
seq.), the Age Discrimination in Employment Act (29 U.S. C. 621 et seq.), the
Employment Income Security Act (29 U.S.C. 1132 et seq.), and to the extent
permitted by law, Title VII of the 1964 Civil Rights Act (42 U.S.C. 2000e et
seq.) and the federal Civil Rights Act (42  U.S.C. 1983). If either party
believes it is necessary to undertake discovery on asserted statutory claims,
such party shall apply to the arbitrator or arbitrators for rights to undertake
discovery, and the arbitrator shall allow discovery sufficient for either party
t adequately arbitrate, vindicate, or defend the statutory claims, including
access to essential documents and witnesses. At the conclusion of the
arbitration, the arbitrator shall issue a decision in writing setting forth the
essential findings and conclusions, and this decision is subject to judicial
review. The Company agrees to pay all the fees that the arbitrator or
arbitrators charge for the costs of administering and/or undertaking the
arbitration, including such fees charged by the arbitrator or arbitrators to
Executive.


9.           Attorneys Fees.  In the event of any dispute relating to this
Agreement, the prevailing party shall be entitled to recover his or its
reasonable attorneys’ fees and costs.




 
-5-

--------------------------------------------------------------------------------

 


10.         Notice.  For the purposes of this Agreement, notices, demands and
all other communications provided for in the Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by United
States registered mail, return receipt requested, postage prepaid, addressed as
follows:





 
If to the Executive:
 
If to the Company:
 
 
Larry G. Stambaugh
CryoPort Inc.
 
645 Front Street #314
20382 Barents Sea Circle
 
San Diego, California 92101
Lake Forest, California 92630
   
Attn:  Corporate Secretary



or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change in address shall
be effective only upon receipt.


11.         Miscellaneous.  This Agreement represents the entire agreement
between Executive and the Company concerning the subject matter hereof, and
supersedes any previous oral or written communications, representations,
understandings or agreements with the Company or any officer or agent thereof
through the date the Agreement is executed by the parties.  No provisions of
this Agreement may be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in writing signed by the Executive and
the Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provision or conditions at the same or at any proper or
subsequent time.  No agreements or representations, oral otherwise, expressed or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly or referred to in this Agreement.  The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the State of California relating to contracts to be
performed entirely therein.


12.         Validity.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.


13.         Headings.  The headings of the paragraphs herein are for convenience
only and shall have no significance in the interpretation of this Agreement.


14.         Bind and Inure.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their heirs, personal representatives and
successors, including any successor of the Company by reason of any dissolution,
merger, consolidation, sale of assets or other reorganization of the Company.


 
-6-

--------------------------------------------------------------------------------

 




15.         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officer thereunto duly authorized, and Executive has signed this Agreement, as
of the day and year first above written.
 

 
CRYOPORT, INC.
         
By:  /s/ Catherine Doll____________
 
Name: Catherine Doll
 
Title: Chief Financial Officer
     
EXECUTIVE
     
By:   /s/ Larry G. Stambaugh________
 
Name: Larry G. Stambaugh

 
 
 
 
 
 
 
 
 
 
 


 
-7-

--------------------------------------------------------------------------------

 


EXHIBIT A
 
RELEASE
 
For a valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of CryoPort, Inc. and each of its
subsidiaries, associates, affiliates, successors, heirs, assigns, agents,
managers, directors, officers, employees, representatives, lawyers, insurers,
and all persons acting by, through, under or in concert with them, or any of
them, of and from any and all manner of action or actions, cause or causes of
action, in law or in equity, suits, debts, liens, contracts, agreements,
promises, liability, claims, demands, damages, losses, costs, attorneys’ fees or
expenses, of any nature whatsoever, known or unknown, fixed or contingent to the
extent permissible under applicable law (hereinafter called “Claims”), which the
undersigned now has or may hereafter have against the Releasees, or any of them,
by reason of any matter, cause, or thing whatsoever from the beginning of time
to the date hereof. The Claims released herein include, without limiting the
generality of the foregoing, any Claims in any way arising out of, based upon,
or related to the employment or termination of employment of the undersigned by
the Releasees, or any of them; any alleged breach of any express or implied
contract of employment; any alleged torts or other alleged legal restrictions on
Releasee’s right to terminate the employment of the undersigned; and any alleged
violation of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination In
Employment Act, the Americans With Disabilities Act, and the California Fair
Employment and Housing Act.
 
THE UNDERSIGNED ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
 
THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
 
IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:
 


 
-8-

--------------------------------------------------------------------------------

 


(A)           HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
RELEASE;
 
(B)           HE HAS TWENTY ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE
SIGNING IT; AND
 
(C)           HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS
RELEASE, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD.
 
The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which he may have against Releasees,
or any of them, and the undersigned agrees to indemnify and hold Releasees, and
each of them, harmless from any liability, Claims, demands, damages, costs,
expenses and attorneys’ fees incurred by Releasees, or any of them, as the
result of any such assignment or transfer or any rights or Claims under any such
assignment or transfer. It is the intention of the parties that this indemnity
does not require payment as a condition precedent to recovery by the Releasees
against the undersigned under this indemnity.  If any arbitration, legal action
or other proceeding is brought for the enforcement of this Agreement, or because
of an alleged dispute, breach, default, or misrepresentation in connection with
any provision of this Agreement or any of the Claims released herein, the
successful or prevailing party shall be entitled to recover attorneys’ fees and
other costs in that action or proceeding, in addition to any other relief to
which he or it may be entitled.
 
The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.
 
IN WITNESS WHEREOF, the undersigned has executed this Release this _____ day of
__________, _____.
 

 
“EXECUTIVE”
         
                                                              
 
Larry G. Stambaugh



 
 
 
 
 
 
 
 
 
 
 
 
 
 
-9-

--------------------------------------------------------------------------------